department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-145233-04 date date internal_revenue_service number release date index numbers ------------------------ ------------- ------------------------------------ ------------------------------- -------------------------------- ------------------------------------ - legend ----------------------------------------------------- ---------------------------------------------- -------------------------------------------- distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ------------------------------------------------------------------------------------ -------------------------------------------------------------------- sub ----------------------------------------------------------------------------------------- -------------------------------------------------------------------- sub --------------------------------------- --------------------------- -------------------------------------------- ------------------------------------------------ ----------------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------- ----------------------------------------- plr-145233-04 ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ---------------------------------------------------------------------------- -------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------- -------------------------------------------------------------------- controlled ---------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- sub ------------------------------------------------------------------------------- -------------------------------------------------------------------- accounts business a business b business c business d a b c d e ------------------------------------ ------------------------------ --------------------------- ------------------------- ---------------- ----------- -------- -------- -------- -------- ---- -------- ---- ---- -- ---- plr-145233-04 f g h i j dear ----------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has made no determination regarding whether any distribution described below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7t summary of facts distributing is a closely_held_corporation that has outstanding class a common_stock distributing is the common parent of an affiliated_group that files a consolidated_return distributing 2’s group includes wholly owned sub sub wholly owns sub and sub stock sub is the common parent of an affiliated_group that files a consolidated_return sub 4’s group includes first tier wholly owned sub sub conducts business c and business d through subsidiaries and disregarded entities additionally sub owns a percent of distributing common_stock and b percent of distributing preferred_stock c percent of sub d percent of sub and e percent of sub common_stock and f sub is a closely_held_corporation that has outstanding common and preferred sub sub sub sub sub and sub hold the remaining shares of plr-145233-04 percent of sub preferred_stock the remaining shares of sub sub and sub are owned by sub 4’s shareholders distributing in amounts less than a percent of the common_stock and b percent of the preferred_stock distributing is the common parent of an affiliated_group that includes sub and files a consolidated_return distributing is engaged in business a and business b through subsidiaries and disregarded entities stock outstanding distributing owns g percent of sub common_stock sub owns h percent of sub 9’s common_stock the remaining i percent of sub common_stock is owned by an employee_trust the public owns all of sub non-voting preferred_stock sub conducts business b conducted by sub business b as conducted by sub and business c and business d as conducted by sub through subsidiaries and disregarded entities has in the case of each named entity had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years sub has one class of common_stock and one class of non-voting preferred financial information has been submitted indicating that business a as proposed transaction for what are represented as valid business reasons distributing proposes the following series of transactions the proposed transaction i distributing will recapitalize its stock by amending its organizational documents to permit it to have two classes of common_stock outstanding class a and class b which will be held pro_rata by the shareholders the class b stock will be issued to distributing 2’s current shareholders in a ratio to reflect the current value of distributing 2’s direct and indirect interest in business a as compared to business b ii iii distributing will transfer all of its sub stock to a newly formed domestic subsidiary controlled in exchange for all of the controlled stock and the assumption by controlled of distributing liabilities contribution sub will form a wholly-owned single member limited_liability_company that will be disregarded for federal_income_tax purposes under sec_301_7701-3 llc-1 sub will merge into llc-1 the sub merger iv distributing will form a wholly-owned single member limited_liability_company that will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 llc-2 sub will merge into llc-2 under plr-145233-04 applicable state law merger pursuant to the merger sub shareholders will receive distributing class a and class b common_stock v distributing will form a wholly-owned single member limited_liability_company that will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 llc-3 sub will merge into llc-3 liquidation vi distributing will form a wholly-owned single member limited_liability_company that will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 llc-4 sub will merge into llc-4 liquidation vii distributing will form three wholly-owned single member limited_liability companies each of which will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 llc-5 llc-6 and llc-7 sub will merge into llc-5 sub will merge into llc-6 and sub will merge into llc-7 under applicable state law each merger respectively merger merger and merger pursuant to merger merger and merger sub sub and sub 8’s shareholders will each receive distributing class a and class b common_stock viii distributing will form a wholly owned single member limited_liability_company that will be treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 llc-8 sub will merge into llc-8 the sub transaction ix distributing will contribute the sub stock acquired from sub to distributing in constructive exchange for distributing common_stock contribution x xi distributing will contribute the sub stock acquired from distributing in the previous step above to controlled in constructive exchange for controlled common_stock contribution sub will amend its organizational documents to provide its non-voting preferred_stock with the right to vote the vote will be less than j of the total voting power of all classes of stock entitled to vote xii distributing will transfer all of its membership interest in llc-2 and llc-6 to distributing in constructive exchange for distributing common_stock and the assumption by distributing of distributing liabilities contribution xiii distributing will distribute all of the controlled stock to distributing distribution plr-145233-04 xiv distributing will distribute all of the controlled stock to its shareholders in exchange for their distributing class b stock_distribution distribution and distribution collectively the distributions representations the following representations are made with respect to the sub merger the merger of sub into llc-1 will be pursuant to state law no sub stock will be issued so sub has no plan or intention to reacquire any of its stock issued in the sub merger sub has no plan or intention to sell or otherwise dispose_of the assets acquired in the sub merger except for i merger ii dispositions made in the ordinary course of business and iii transfers described in sec_368 the liabilities of sub assumed by sub and the liabilities to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following the sub merger sub and distributing will continue the historic_business of sub or use a significant portion of sub 5’s historic_business asset in a business either directly or indirectly through distributing sub and sub will each pay their respective expenses if any incurred in connection with the sub merger no intercorporate indebtedness exists or will exist between sub and sub that was issued acquired or will be settled at a discount no two parties to the sub merger are investment companies as defined in sec_368 and iv the fair_market_value of the sub assets transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of sub transferred to sub will equal or exceed the sum of the liabilities assumed by sub plus the amount of liabilities if any to which the transferred assets are subject a b c d e f g h i j k sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-145233-04 l at least percent of the proprietary interest in sub will be preserved within the meaning of sec_1_368-1 by reason of an exchange of sub stock held by sub for a direct interest in the sub enterprise the following representations are made with respect to merger a b c d e f g h i j the fair_market_value of the distributing stock and other consideration received by sub shareholders will approximately equal the fair_market_value of the sub stock surrendered in merger at least percent of the proprietary interest in sub will be exchanged for distributing stock and will be preserved within the meaning of sec_1 e except for the exchange of distributing class b stock in distribution distributing has no plan or intention to reacquire any of its stock issued in merger distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in merger except for i dispositions made in the ordinary course of business and ii transfers described in sec_368 the liabilities of sub assumed by distributing and the liabilities to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following merger distributing will continue the historic_business of sub or will use a significant portion of sub 4’s historic_business_assets in a business either directly or indirectly through distributing distributing sub and the sub shareholders will pay their respective expenses if any incurred in connection with merger there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount no two parties to merger are investment companies as defined in sec_368 and iv the fair_market_value of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject plr-145233-04 k l a b c d e f g h i j the total adjusted_basis of the sub assets transferred to distributing will equal or exceed the sum of the liabilities to be assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations are made with respect to merger the fair_market_value of the distributing stock and other consideration received by sub shareholders will approximately equal the fair_market_value of the sub stock surrendered in merger at least percent of the proprietary interest in sub will be exchanged for distributing stock and will be preserved within the meaning of sec_1 e except for the exchange of distributing class b stock in distribution distributing has no plan or intention to reacquire any of its stock issued in merger distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in merger except for i dispositions made in the ordinary course of business and ii transfers described in sec_368 the sub liabilities assumed by distributing and the liabilities to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following merger distributing will continue the historic_business of sub or will use a significant portion of sub 6’s historic_business_assets in a business distributing sub and the sub shareholders will pay their respective expenses if any incurred in connection with merger there is no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount no two parties to merger are investment companies as defined in sec_368 and iv the fair_market_value of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of liabilities if any to which the transferred assets are subject plr-145233-04 k the total adjusted_basis of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of liabilities if any to which the transferred assets are subject l sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations are made with respect to merger a b c d e f g h i the fair_market_value of the distributing stock and other consideration received by sub shareholders will approximately equal the fair_market_value of the sub stock surrendered in merger at least percent of the proprietary interest in sub will be exchanged for distributing stock and will be preserved within the meaning of sec_1 e except for the exchange of distributing class b stock in distribution distributing has no plan or intention to reacquire any of its stock issued in merger distributing has no plan or intention to sell or otherwise dispose_of any of the sub assets acquired in merger except for i dispositions made in the ordinary course of business and ii transfers described in sec_368 the sub liabilities assumed by distributing and the liabilities to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following merger distributing will continue the historic_business of sub or will use a significant portion of sub 7’s historic_business_assets in a business either directly or indirectly through distributing distributing sub and the sub shareholders will each pay their respective expenses if any incurred in connection with merger no intercorporate indebtedness exists or will exist between distributing and sub that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv plr-145233-04 the fair_market_value of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations are made with respect to merger the fair_market_value of the distributing stock and other consideration received by sub shareholders will approximately equal the fair_market_value of the sub stock surrendered in merger at least percent of the proprietary interest in sub will be exchanged for distributing stock and will be preserved within the meaning of sec_1 e except for the exchange of distributing class b stock in distribution distributing has no plan or intention to reacquire any of its stock issued in merger distributing has no plan or intention to sell or otherwise dispose_of any of the sub assets acquired in the transaction except for i dispositions made in the ordinary course of business and ii transfers described in sec_368 the sub liabilities assumed by distributing and the liabilities to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following merger distributing will continue the historic_business of sub or will use a significant portion of sub 8’s historic_business_assets in a business distributing sub and the sub shareholders will each pay their respective expenses if any incurred in connection with merger no intercorporate indebtedness exists or will exist between distributing and sub that was issued acquired or will be settled at a discount j k l a b c d e f g h plr-145233-04 i j k l a b c d no two parties to merger are investment companies as defined in sec_368 and iv the fair_market_value of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject the total adjusted_basis of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the following representations are made with respect to liquidation distributing on the date of adoption of the plan_of_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e sub will retain no assets following the final liquidating_distribution f g h sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of the adoption of the plan_of_liquidation no sub assets have been or will be disposed of by sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before the adoption of the plan_of_liquidation the liquidation of sub into distributing will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also plr-145233-04 hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 before the adoption of the plan_of_liquidation no sub assets will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the normal course of business and transactions occurring more than three years before adoption of the plan_of_liquidation sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the sub assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code i j k l m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed n immediately before liquidation items of income gain loss deduction or credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d o on the date of liquidation there will be outstanding intercorporate debt owed by distributing to sub debt apart from debt there is no intercorporate debt existing between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan or alternatively if such date is later except for transactions occurring before the date distributing initially acquired sub the following representations are made with respect to liquidation a distributing on the date of adoption of the plan_of_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock plr-145233-04 b no shares of sub stock will have been redeemed during the three years preceding the adoption of the plans of complete_liquidation of sub c d all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e sub will retain no assets following its final liquidating_distribution f g h i j k l sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of the adoption of the plan_of_liquidation no sub assets have been or will be disposed of by sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before the adoption of the plan_of_liquidation the liquidation of sub into distributing will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 before the adoption of the plan_of_liquidation no sub assets will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the normal course of business and transactions occurring more than three years before the adoption of the plan_of_liquidation sub will report all earned_income represented by assets that will be transferred to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the sub assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-145233-04 m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed n immediately before liquidation items of income gain loss deduction or credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d o on the date of liquidation there will be outstanding intercorporate debt owed by sub to distributing as successor to sub debt apart from debt there is no intercorporate debt existing between distributing sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan or alternatively if such date is later except for transactions occurring before the date sub initially acquired sub the following representations are made with respect to the sub transaction should the transaction be treated as a reorganization under sec_368 a the merger of sub into llc-8 will be pursuant to state law b c d e f g no distributing stock will be issued so distributing has no plan or intention to reacquire any of its stock issued in the sub transaction distributing has no plan or intention to sell or otherwise dispose_of the assets of sub acquired in the transaction except for i dispositions made in the ordinary course of business ii the distributions and iii transfers described in sec_368 the sub liabilities assumed by distributing and the liabilities to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred following the sub transaction distributing will continue the historic_business of sub or use a significant portion of each historic_business asset in a business either directly or indirectly through controlled sub and distributing will each pay their respective expenses if any incurred in connection with the sub transaction no intercorporate indebtedness exists or will exist between distributing and sub that was issued acquired or will be settled at a discount plr-145233-04 h no two parties to the transactions are investment companies as defined in sec_368 and iv the fair_market_value of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject the total adjusted_basis of the sub assets transferred to distributing will equal or exceed the sum of the liabilities assumed by distributing plus the amount of the liabilities if any to which the transferred assets are subject sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 i j k l at least percent of the proprietary interest in sub will be preserved within the meaning of sec_1_368-1 by reason of an exchange of sub stock held by distributing for a direct interest in the sub enterprise the following representations are made with respect to the sub transaction should the transaction be treated as a liquidation under sec_332 a distributing on the date of the adoption of the plan of complete_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock b c d no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating distributions occur sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e sub will retain no assets following its final liquidating_distribution f sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of the adoption of the plan_of_liquidation g no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and plr-145233-04 dispositions occurring more than three years before the adoption of the plan_of_liquidation except for the transfers after the merger in contribution and contribution the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 before the adoption of the plan_of_liquidation no sub assets will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the normal course of business and transactions occurring more than three years before the adoption of the plan_of_liquidation sub will report all earned_income represented by assets that will be distributed to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the sub assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code h i j k l m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub transaction have been fully disclosed n immediately before the sub transaction items of income gain loss deduction or credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1 as published by t d o on the date of the sub transaction there will be outstanding intercorporate debt owed by sub to sub debt apart from debt there is no intercorporate debt existing between distributing sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan or alternatively if such date is later except for transactions occurring before the date sub initially acquired sub plr-145233-04 contribution the following representations are made with respect to contribution and a b c d e f no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with contribution and contribution and no stock_or_securities will be issued for distributing indebtedness that is not evidenced by a security or for interest on distributing indebtedness which accrued on or after the beginning of the holding_period of distributing for the debt the transfer is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to distributing the adjusted_basis and the fair_market_value of the assets to be transferred by distributing to distributing will in each instance equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by distributing the distributing liabilities to be assumed within the meaning of sec_357 by distributing were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of contribution or contribution g the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined h all exchanges will occur on the same date i j there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in contribution or contribution taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other dispositions of any of the stock of distributing to be received in the exchange distributing will be in control of distributing within the meaning of sec_368 plr-145233-04 k distributing will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to distributing l distributing will remain in existence and retain and use the property transferred to it in a trade_or_business except for the sub stock which will be transferred to controlled m each of the parties to the transaction will pay its own expenses if any incurred in connection with contribution and contribution distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor distributing will not be a personal_service_corporation within the meaning of sec_269a the following representations are made with respect to contribution contribution and distribution the accounts owed by sub to distributing and its affiliates after distribution will not constitute stock_or_securities no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted for business a business c and business d represents the present operations of each respective business and regarding each there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business b as conducted by sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 n o p a b c d e plr-145233-04 f following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees g h i j k l distribution is being carried out for the following corporate business purposes avoidance of regulatory interference with the conduct of business a facilitate financing of business b on more advantageous terms to divide the risks of business b from business a to allow expansion of business b to permit cost savings for business b and to facilitate expeditious compliance with changes to federal laws and regulations distribution is motivated in whole or substantial part by one or more of these corporate business purposes distribution is not used principally as a device for the distribution of the earnings_and_profits of either distributing or controlled or both the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled the liabilities assumed within the meaning of sec_357 in distribution were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or after distribution immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d and as currently in effect sec_1_1502-13 as published by t d further distributing 1’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before distribution m payments made in connection with all continuing transactions between distributing and controlled following distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv plr-145233-04 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that were acquired by purchase as defined by sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined by applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution the following representations are made with respect to distribution the accounts owed by sub to distributing and its affiliates after distribution will not constitute stock_or_securities the fair_market_value of the controlled stock to be received by each holder of distributing class b stock will be approximately equal to the fair_market_value of the distributing class b stock surrendered by the shareholder in the exchange no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of distributing shareholder immediately after distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 o p q a b c d plr-145233-04 e f g h i j k l the five years of financial information submitted for business b as conducted by sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of distributing a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the five years of financial information submitted for business a business c and business d represents the present operations of these businesses and regarding each there have been no substantial operational changes since the date of the last financial statements submitted following distribution distributing either directly or indirectly through distributing and controlled will each continue the active_conduct of its business independently and with its separate employees distribution is being carried out for the following corporate business purposes avoidance of regulatory interference with the conduct of business a facilitate financing of business b on more advantageous terms to divide the risks of business b from business a to allow expansion of business b to permit cost savings for business b and to facilitate expeditious compliance with changes to federal laws and regulations distribution is motivated in whole or substantial part by one or more of these corporate business purposes distribution is not used principally as a device for the distribution of the earnings_and_profits of either distributing or controlled or both no intercorporate debt will exist between distributing or controlled at the time of or after distribution immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d and as currently in effect sec_1_1502-13 as published by t d further distributing 2’s excess loss accounts with respect to the controlled stock if any will be included in income immediately before distribution m payments made in connection with all continuing transactions between distributing and controlled following distribution will be for fair market plr-145233-04 n o p q value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that were acquired by purchase as defined by sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined by applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution rulings based solely on the information submitted and representations set forth above provided the sub merger qualifies as a statutory merger under applicable state law sub 5’s merger into llc-1 will constitute a reorganization within the meaning of sec_368 sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 we rule as follows sub merger plr-145233-04 no gain_or_loss will be recognized by sub on the transfer of sub 5’s assets to sub in constructive exchange for sub common_stock and the assumption by sub of sub liabilities sec_361 and sec_357 no gain_or_loss will be recognized by sub on the receipt of assets of sub in constructive exchange for sub common_stock and the assumption_of_liabilities by sub of sub sec_1032 the basis of sub assets in the hands of sub will be the same as the basis of such assets in the hands of sub sec_362 the holding_period of sub assets received by sub will include the period during which the assets were held by sub sec_1223 sub will succeed to and take into account as of the close of the date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder except to the extent that sub has earnings_and_profits reflected in sub 4’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub merger sec_381 and sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub and sub will be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 merger merger merger and merger provided merger merger merger and merger collectively the mergers each qualify as a statutory merger under applicable state law each merger into llc-2 llc-5 llc-6 and llc-7 respectively will constitute a reorganization within the meaning of sec_368 distributing sub sub sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized in each instance by distributing and sub sub sub or sub on the transfer of their respective assets to distributing in exchange for distributing common_stock and the assumption by distributing of the liabilities of sub sub sub and sub sec_361 and sec_357 no gain_or_loss will be recognized by distributing on the receipt of assets of sub sub sub and sub in exchange for distributing common_stock and the assumption_of_liabilities by distributing of each of sub sub sub and sub as described above sec_1032 plr-145233-04 the basis of the assets of sub sub sub and sub in the hands of distributing will be the same as the basis of such assets in the hands of each of sub sub sub and sub sec_362 the holding_period of the assets of sub sub sub and sub received by distributing will include the period during which the assets were held by each of sub sub sub and sub sec_1223 distributing will succeed to and take into account as of the close of the date of each of merger merger merger and merger the items of sub sub sub and sub respectively described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder except to the extent that sub sub sub and sub have earnings_and_profits reflected in distributing 2’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub sub sub and sub as of the date of each of the mergers sec_381 and sec_1_381_c_2_-1 any deficit in the earnings_and_profits of distributing sub sub sub and sub will be used only to offset earnings_and_profits accumulated after the date of the mergers sec_381 no gain_or_loss will be recognized by the shareholders of sub sub sub and sub on the exchange of their sub sub sub and sub stock for distributing stock in merger merger merger and merger sec_354 the basis of the distributing stock received by each shareholder of sub sub sub and sub in each of merger merger merger and merger will equal the basis of the sub sub sub and sub stock surrendered by that shareholder in exchange therefor sec_358 the holding_period of the distributing stock received by each shareholder of sub sub sub and sub in each of merger merger merger and merger will include the holding_period of the sub sub sub and sub stock surrendered by that shareholder in exchange therefor sec_1223 liquidation and liquidation liquidation and liquidation will each constitute a complete_liquidation of each of sub and sub under sec_332 and sec_1_332-2 except as provided in the succeeding sentence no gain_or_loss will be recognized by distributing sub and sub as a result of liquidation and liquidation sec_332 sec_337 sec_337 sec_336 however items of income plr-145233-04 gain loss and deductions with respect to debt and debt will be taken into account as required by the applicable intercompany_transaction regulations distributing 2’s basis in each asset received from sub and sub in liquidation and liquidation will be the same as the basis of that asset in the hands of sub and sub immediately before liquidation and liquidation sec_334 distributing 2’s holding_period in each asset received from sub and sub in liquidation and liquidation respectively will include the period during which that asset was held by sub and sub sec_1223 distributing will succeed to and take into account the items of sub and sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub and sub 2’s earnings_and_profits are reflected in distributing 2’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub and sub as of the date of liquidation and liquidation respectively sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub or sub will be used only to offset earnings_and_profits accumulated after the date of liquidation and liquidation sec_381 sub transaction no gain_or_loss will be recognized by sub in the sub transaction no gain_or_loss will be recognized by distributing in the sub transaction the basis of each asset received by distributing in the sub transaction will equal the basis of that asset in the hands of sub immediately before the sub transaction the holding_period of each asset received by distributing in the sub transaction will include the period during which sub held that asset contribution and contribution no gain_or_loss will be recognized by distributing on the transfer of assets to distributing in constructive exchange for distributing stock and the assumption by distributing of the related liabilities as a result of contribution and contribution sec_351 and sec_357 plr-145233-04 no gain_or_loss will be recognized by distributing on the receipt of assets from distributing as a result of the exchanges in contribution and contribution sec_1032 the basis of the distributing stock held by distributing will be increased by the basis of the assets transferred to distributing in contribution and contribution reduced by the amount of the liabilities assumed by distributing sec_358 and sec_358 the basis of the assets transferred by distributing in contribution and contribution to distributing will equal the basis of those assets in the hands of distributing immediately before contribution sec_362 the holding_period of the assets received by distributing as a result of the exchanges in contribution and contribution will include the holding_period of the assets in the hands of distributing sec_1223 contribution contribution and distribution contribution and contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution and contribution sec_357 sec_357 sec_361 no gain_or_loss will be recognized by controlled on contribution and contribution sec_1032 the basis of each asset received by controlled in contribution and contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in contribution and contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on receipt of controlled stock in distribution sec_355 the holding_period of the controlled stock received by distributing will in each instance include the holding_period of the distributing stock on which plr-145233-04 distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_312 sec_1_1502-33 and sec_1_312-10 distribution no gain_or_loss will be recognized by distributing on distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the holders of distributing class b stock on the receipt of controlled stock in distribution sec_355 and the aggregate basis of the controlled stock received by each holder of distributing class b stock pursuant to distribution will be equal to such holder's adjusted_basis in the shares of distributing class b stock exchanged therefor sec_358 the holding_period of the controlled stock received by each distributing class b shareholder in distribution will include the holding_period of the distributing class b stock surrendered in exchange therefor provided the distributing class b stock is held as a capital_asset on the date of distribution sec_1223 as provided sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_312 sec_1_312-10 and sec_1_1502-33 following distribution controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file consolidated federal_income_tax returns with controlled as the common parent caveats no opinion is expressed about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed and none was requested regarding plr-145233-04 i whether distribution or distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether distribution or distribution is used principally as a device for the distribution of the earnings_and_profits of distributing distributing or controlled see sec_355 and sec_1_355-2 iii whether any distribution described above and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv the tax treatment of the recapitalizations described in the proposed transaction steps i and xi above v whether any entity described as a disregarded_entity actually qualifies as a disregarded_entity under sec_301_7701-3 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 a copy of this letter must be attached to the federal_income_tax return of each provides that it may not be used or cited as precedent party involved in the proposed transaction for the taxable_year in which the proposed transaction is completed sent to your authorized representative under the power_of_attorney on file with this office a copy of this letter is being sincerely ___________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
